Exhibit 10.1

SEPARATION AGREEMENT

AND FULL AND FINAL RELEASE

This Separation Agreement and Full and Final Release (the “Agreement”) is made
and entered into by and between Greg Eveland (hereinafter referred to as the
“Executive”) and Walco International, Inc. (hereafter referred to as the
“Company”). Animal Health International, Inc. (hereinafter referred to as
“AHII”) is a party to this Agreement solely for the purposes expressly stated
below.

WHEREAS, the Executive and the Company previously entered that certain
Employment Agreement dated September 1, 1997, as amended on June 30, 2005 (the
“Employment Agreement”);

WHEREAS, pursuant to the Animal Health International, Inc. 2007 Stock Option and
Incentive Plan (the “Stock Option Plan”), AHII granted to the Executive an
option to purchase 125,000 shares of AHII stock subject to the terms of that
certain Incentive Stock Option Agreement (the “Stock Option Agreement”) entered
into between AHII and the Executive dated January 30, 2007; and

WHEREAS, the parties desire to amend certain terms of the Employment Agreement
to facilitate the Executive’s transition from the Company, and extend certain
obligations of the Executive as specified herein.

NOW THEREFORE, in exchange for the valuable consideration paid or given under
this Agreement, the receipt, adequacy, and sufficiency of which is hereby
acknowledged, the parties knowingly and voluntarily agree to the following
terms:

 

1. Notice of Termination Without Cause; Termination Date; Effect of Termination.

Pursuant to Section 5.4 of the Employment Agreement, the Company has, by this
paragraph, provided the Executive with written notice that it is terminating the
Employment Agreement and his employment without Cause (as defined in the
Employment Agreement). The Executive’s employment with the Company and the
Employment Agreement shall be terminated effective October 1, 2007 (the
“Termination Date”). Effective as of the Termination Date, the Employee hereby
resigns from all corporate, board, and other offices and positions he held with
the Company and all of its subsidiaries and affiliates.

 

2. Final Pay and Benefits.

The Executive acknowledges that he has received, or will receive, the following
payments and benefits in accordance with the Company’s existing policies, or at
the Company’s discretion, pursuant to his employment with the Company and his
participation in the Company’s benefit plans:

 

  a. Payment of his regular base salary through the Termination Date. This
amount is a gross amount, subject to applicable deductions and withholdings, and
will be paid to the Executive on or before the Company’s first regularly
scheduled payday after the Termination Date.

 

   Page 1 of 14     

 

        Executive’s initials



--------------------------------------------------------------------------------

  b. Subject to the terms and conditions of this Agreement, payment or other
entitlement, in accordance with the terms of the applicable plan or other
benefit, of any benefits to which he had a vested entitlement as of the
Termination Date under the terms of employee benefit plans established by the
Company.

 

  c. The Executive is entitled at his option to continue his group health
insurance coverage in accordance with the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) after the Termination Date. If the Executive elects
to continue such insurance coverage, he must complete a COBRA election form,
which will be furnished to him under separate cover, and timely return it in
accordance with its terms.

 

  d. Based on the Executive’s participation in the Stock Option Plan, the
Executive received options to purchase 125,000 shares of Company stock awarded
pursuant to his Stock Option Agreement. By signing this Agreement, the Executive
represents and warrants that he has no options to purchase any stock of the
Company or any of the other Released Parties (as defined in Paragraph 10) other
than as described in the Stock Option Agreement. All options that were not fully
vested and were therefore not exercisable as of the Termination Date shall be
forfeited except as provided below.

 

3. Termination of Prior Agreements; Post-Termination Obligations Under
Employment Agreement.

In consideration of the mutual promises and undertakings set out in this
Agreement, the parties agree that all prior agreements (the “Prior Agreements”)
between (a) the Company and the Executive, and (b) the Executive and any of the
other Released Parties (as defined in Paragraph 10 below), including without
limitation the Employment Agreement, shall be terminated as of the Effective
Date (as defined in Paragraph 24) except as provided below. The parties further
agree that, as of the Effective Date, the Executive and the other Released
Parties shall have no further liabilities, obligations, or duties to the
Executive, and the Executive shall forfeit all rights and benefits, under the
Prior Agreements. Notwithstanding the previous two sentences and the termination
of the Executive’s employment with the Company, the Executive acknowledges that
Sections 7 (Confidential Information), 8 (Assignment of Rights to Intellectual
Property), 9 (Restricted Activities), 10 (Enforcement of Covenants), and 13
(Definitions) of the Employment Agreement, as such terms may be amended by this
Agreement (together, the “Post-Termination Obligations”), shall continue in full
force and effect according to their terms after the Termination Date. The
Executive further acknowledges and agrees that he intends to, and shall, comply
with his Post-Termination Obligations under the Employment Agreement
notwithstanding the termination of his Employment Agreement and his employment
with the Company.

 

   Page 2 of 14     

 

        Executive’s initials



--------------------------------------------------------------------------------

4. Agreement to Amend and Extend Duration of Restricted Activities Under
Employment Agreement.

The Executive acknowledges that Section 9.1 of the Employment Agreement contains
a covenant not to compete in favor of the Company and that Section 9.3 of the
Employment Agreement contains a covenant not to solicit in favor of the Company.
The parties further acknowledge that, under Section 20 of the Employment
Agreement, they may amend the Employment Agreement in a writing signed by both
parties. Accordingly, and in exchange for the Company’s promises and
undertakings under this Agreement, the Executive agrees that (a) the length of
the covenant not to compete under Section 9.1 of the Employment Agreement shall
be amended and extended without further action until September 30, 2010, and
(b) the length of the covenant not to solicit under Section 9.3 of the
Employment Agreement shall be amended and extended without further action until
September 30, 2010. The Executive further acknowledges and agrees that he
intends to, and shall, comply with the above referenced covenant not to compete
and covenant not to solicit obligations under the Employment Agreement until
September 30, 2010 notwithstanding the termination of his Employment Agreement
and his employment with the Company.

 

5. Non-Admission of Liability.

The Executive and the Company are entering into this Agreement as a way of
amicably concluding their employment relationship on the Termination Date, and
resolving voluntarily any dispute or potential dispute or claim that the
Executive has or might have with the Company, whether known or unknown by the
Executive at this time. This Agreement is not and should not be construed as an
allegation or admission on the part of the Company or the Executive that it or
he has acted unlawfully or violated any state or federal law or regulation. The
Company and the other Released Parties specifically disclaim any liability to
the Executive or any other person, and the Executive specifically disclaims any
liability to the Company or any other person, for any alleged violation of
rights or for any alleged violation of any order, law, statute, duty, policy or
contract. Except to the extent necessary to enforce this Agreement, neither this
Agreement nor any part of it may be construed, used, or admitted into evidence
in any judicial, administrative, or arbitral proceedings as an admission of any
kind by the Company, the Executive or any of the other Released Parties.

 

6. Separation Benefits.

Contingent upon the Executive’s acceptance and non-revocation of this Agreement
and in consideration of the Executive’s promises and undertakings in this
Agreement, the Company or AHII, as applicable, shall provide to him, in addition
to the salary and benefits he will receive pursuant to Paragraph 2, the
following separation benefits (the “Separation Benefits”):

 

  a. the Company shall pay the Executive, by direct deposit unless otherwise
instructed by Executive, $225,000.00 (TWO HUNDRED TWENTY-FIVE THOUSAND and
NO/100 DOLLARS), less applicable taxes and withholdings, in 24 equal
semi-monthly installments beginning on the fifteenth day of the month during
which the Effective Date occurs and continuing on the fifteenth and last days of
the month over a 12-month period until paid in full.

 

   Page 3 of 14     

 

        Executive’s initials



--------------------------------------------------------------------------------

  b. the Company shall pay the Executive, by direct deposit unless otherwise
instructed by Executive, $225,000.00 (TWO HUNDRED TWENTY-FIVE THOUSAND and
NO/100 DOLLARS), less applicable taxes and withholdings, in 48 equal
semi-monthly installments beginning on October 15, 2008 and continuing on the
fifteenth and last days of the month over a 24-month period until paid in full.

 

  c. on the 30th day following the Effective Date of this Agreement (as defined
in Paragraph 24), the Company shall transfer titles (if applicable) and
ownership to the Executive of (i) the 2004 GMC Yukon Denali (Vehicle
Identification Number VIN1GKFK66U44J330150) currently in the possession of the
Executive, which for tax purposes is agreed to have a fair market value of
$21,000, (ii) the Dell model PP18L laptop computer currently in the possession
of the Company, and (iii) the Blackberry model 8700C personal digital assistant
currently in the possession of the Executive; provided, however, that the
Executive shall port the telephone number assigned to the Blackberry to the
service provider of his choice within 30 days following the Termination Date and
that the Executive shall be responsible for all charges in connection with such
service after the Termination Date.

 

  d. if the Executive timely elects to continue medical, dental and vision
insurance continuation coverage following the Termination Date under COBRA, the
Company shall provide for such coverage at the Company’s expense for 18 months
beginning October 1, 2007 and ending April 30, 2009 in accordance with Paragraph
6(g) (the “MDV Premium Payments”). If the Executive thereafter exhausts his
COBRA coverage eligibility and obtains subsequent medical, dental and/or vision
insurance coverage by purchasing an individual insurance policy that is
reasonably acceptable to the Company, the Company shall reimburse the Executive
for the cost of such coverage in accordance with Paragraph 6(g) (the “MDV
Reimbursement”). Such MDV Reimbursements shall be made as soon as practicable,
but in no event later than the last day of the calendar month following the
calendar month in which such costs were incurred. The Company’s obligation for
MDV Reimbursements under this Paragraph 6(d) shall extend until
(i) September 30, 2010; or (ii) the date the Executive obtains other group
health insurance coverage (as a result of subsequent employment, marriage, or
otherwise) through another employer’s group health insurance plan, whichever is
sooner. The Company’s obligations under this Paragraph 6(d) are conditioned on
the Executive (i) communicating with the Company as necessary to facilitate
payment; and (ii) promptly notifying the Company’s General Counsel in writing if
he becomes eligible for other group health insurance coverage through another
employer’s group health insurance plan. Upon written request by the Executive
each month as applicable, the Company will promptly confirm to the Executive
payment of each premium required to be paid pursuant to this Paragraph 6(d).

 

  e.

the Company shall continue to pay the premiums on the Executive’s life and
disability insurance policy with the Company in effect immediately before the
Termination

 

   Page 4 of 14     

 

        Executive’s initials



--------------------------------------------------------------------------------

 

Date for 18 months beginning October 1, 2007 and ending April 30, 2009 in
accordance with Paragraph 6(g) (the “Life/Disability Premium Payments”). If the
Executive thereafter elects to continue such life and disability insurance
coverage, the Company shall reimburse the Executive for the cost of such
coverage in accordance with Paragraph 6(g) (the “Life/Disability
Reimbursement”). Such Life/Disability Reimbursements shall be made as soon as
practicable, but in no event later than the last day of the calendar month
following the calendar month in which such costs were incurred. The Company’s
obligation for Life/Disability Reimbursements under this Paragraph 6(e) shall
extend until (i) September 30, 2010, or (ii) the date the Executive obtains
other life or disability insurance, as applicable and of comparable coverage, as
a result of subsequent employment, whichever is sooner. The Company’s
obligations under this Paragraph 6(e) are conditioned on the Executive
(i) communicating with the Company as necessary to facilitate payment; and
(ii) promptly notifying the Company’s General Counsel in writing if he becomes
eligible for other life insurance coverage through another employer. Upon
written request by the Executive each month as applicable, the Company will
promptly confirm to the Executive payment of each premium required to be paid
pursuant to this Paragraph 6(e).

 

  f. AHII shall fully vest and make exercisable as of the Termination Date
50,000 of the Executive’s 125,000 options to purchase the stock of AHII
previously issued to the Executive pursuant to the Stock Option Plan and the
Stock Option Agreement. The Executive shall have until January 30, 2017 (which
is the “Expiration Date” as defined in the Stock Option Agreement) to exercise
such options.

 

  g. In no event shall the Company’s obligations to make the MDV Premium
Payments and the Life/Disability Premium Payments exceed a combined total of
$1,000 per month. The Company shall each month initially apply the $1,000 toward
any outstanding MDV Premium Payments and then toward any outstanding
Life/Disability Premium Payments. In no event shall the Company’s obligations to
make the MDV Reimbursements and Life/Disability Reimbursements exceed a combined
total of $1,000 per month. The Company shall each month initially apply the
$1,000 toward any outstanding MDV Reimbursements and then to any outstanding
Life/Disability Reimbursements.

 

7. Tax Consequences; Internal Revenue Code Section 409A.

The Executive acknowledges and agrees that the Company has made no
representations to him regarding the tax consequences of the Separation Benefits
offered to him pursuant to this Agreement. In addition, the parties have drafted
this Agreement in accordance with Section 409A of the Internal Revenue Code (the
“Code”) and intend that it comply with Section 409A of the Code and any related
rules, regulations, or other guidance. The parties further intend that this
Agreement shall be interpreted and construed to comply with Section 409A of the
Code. The parties agree to cooperate and work together in good faith to take all
actions reasonably necessary to effectuate the intent of this paragraph.
Notwithstanding the preceding sentence, the Executive shall be solely
responsible for any risk that the tax treatment of all or part of the

 

   Page 5 of 14     

 

        Executive’s initials



--------------------------------------------------------------------------------

Separation Benefits may be affected by Section 409A of the Code and impose
significant adverse tax consequences on him, including accelerated taxation, a
20% additional tax, and interest. Because of the potential tax consequences, the
Executive has the right, and is encouraged by this paragraph, to consult with a
tax advisor of his choice before signing this Agreement.

 

8. Confidentiality; Reporting Obligations; Trading Obligations.

In consideration of the Company’s promises and undertakings in this Agreement,
the Executive agrees that he shall not discuss the personnel practices of the
Company, the business practices of the Company, the termination of his
employment, the reasons for such termination, or any disagreements he may have
concerning such reasons with any employee of the Company, any customer or
potential customer of the Company, or any other third party who is not a family
member (including without limitation any member of the media). If asked about
the termination of his employment by any employee of the Company, any customer
or potential customer of the Company, or any other third party who is not a
family member, the Executive shall limit his response to the statement that “I
separated from the company to pursue other opportunities” or similar words to
that effect.

In addition, the Executive understands and acknowledges that AHII will file a
Current Report on Form 8-K with the Securities and Exchange Commission to report
the departure from employment of an executive officer and that this Agreement
will be filed as an exhibit to such Current Report. The Executive further
understands and acknowledges that he shall be subject to AHII’s Insider Trading
Procedures (the “Insider Trading Procedures”) as executed by him on February 16,
2007 and, as such, may not trade in AHII’s securities in accordance therewith
until any material, nonpublic information he possesses has become public or is
no longer material. For avoidance of doubt, Executive understands and
acknowledges that he shall be deemed for purposes of this Paragraph 8 to
continue to possess material, non-public information until at least the third
business day after AHII’s public announcement of its results for the quarter
ended September 30, 2007. Notwithstanding the foregoing, Executive shall comply
with all federal and state securities laws applicable to the trading of Company
securities with knowledge of material non-public information regarding the
Company. The Company hereby consents, at any time after any material, nonpublic
information the Executive possesses has become public or is no longer material,
to the transfer of Executive’s shares of common stock of the Company from the
Executive’s existing account with Charles Schwab & Co., Inc. to an account with
a brokerage firm of Executive’s choice.

 

9. Representations Concerning Claims.

The Executive represents that he shall not file any complaints, claims, or
actions against the Company or any of the other Released Parties (as defined in
Paragraph 10) with any court or agency, regarding any matters or claims that
arose prior to the Executive’s signing of this Agreement, and that if any court
or agency assumes jurisdiction on behalf of the Executive of any complaint,
claim or action against the Company or any of the other Released Parties he will
direct that court or agency to withdraw from or dismiss with prejudice the
matter.

 

   Page 6 of 14     

 

        Executive’s initials



--------------------------------------------------------------------------------

Nothing, however, in this Agreement shall be construed to prevent the Executive
from filing an administrative charge or complaint of discrimination challenging
the validity of the release in Paragraph 10 of this Agreement under the Age
Discrimination in Employment Act (“ADEA”) or the Older Worker’s Benefit
Protection Act (“OWBPA”). The Executive further understands and agrees that if
he or someone acting on his behalf such as an administrative agency files, or
causes to be filed, any such claim, charge, complaint, or action against the
Company, he expressly waives any right to recover any damages or other relief,
whatsoever, from the Company including costs and attorneys’ fees.

 

10. Releases.

In exchange for the Separation Benefits described above and the Company’s other
promises and undertakings in this Agreement, the Executive, for himself, his
heirs, executors, administrators, successors and assigns, does fully and forever
release and discharge (a) the Company; (b) any parent, subsidiary, or entity
affiliated with the Company, including without limitation AHII; and (c) any
current or former officer, director, partner, fiduciary, agent, employee,
representative, volunteer, insurer, attorney, shareholder, or any successors and
assigns of the entities or persons named in (a)-(b) (the “Released Parties”),
from all actions, lawsuits, grievances, and claims of any nature whatsoever,
whether known, unknown, vicarious, derivative, or direct. This release
specifically includes, but is not limited to, all claims or demands arising out
of or relating in any way to (a) the Executive’s employment or his separation
from employment with the Company; (b) any federal, state, or local statutory or
common law or constitutional provision that applies or is asserted to apply,
directly or indirectly, to the formation, continuation, or termination of the
Executive’s employment relationship with the Company, including but not limited
to the ADEA; (c) any contract or agreement between, concerning, or relating to
the parties, including without limitation any Prior Agreement, the Employment
Agreement, and all claims for severance benefits or otherwise arising under or
related to the Employment Agreement; and (d) any other alleged act, breach,
conduct, negligence, gross negligence, or omission of the Company or any of the
other Released Parties. This release does not waive any rights or claims under
the ADEA that may arise after the date this Agreement is signed by the Executive
or any rights or claims for breach or enforcement of this Agreement.

In exchange for the Executive’s promises and undertakings in this Agreement, the
Company does fully and forever release and discharge the Executive from all
actions, lawsuits, grievances, and claims of any nature whatsoever, whether
vicarious, derivative, or direct. This release specifically includes, but is not
limited to, all claims or demands arising out of or relating in any way to
(a) the Executive’s employment (including his position as an officer or director
of the Company or its subsidiaries) or his separation from employment with the
Company; (b) any contract or agreement between, concerning, or relating to the
parties, including without limitation any Prior Agreement, the Employment
Agreement, and all claims for severance benefits or otherwise arising under or
related to the Employment Agreement; and (c) any other alleged act, breach,
conduct, negligence, gross negligence, or omission of the Executive.
Notwithstanding the preceding two sentences, this release does not waive any
claims of the Company (a) that may arise after the Executive signs this
Agreement, (b) that are based on facts not known to the officers of the Company
(other than the Executive) on the date the Executive signs this Agreement, or
(c) that may arise for breach or enforcement of this Agreement or the
Post-Termination Obligations under the Employment Agreement.

 

   Page 7 of 14     

 

        Executive’s initials



--------------------------------------------------------------------------------

11. Waiver of Certain Rights.

In consideration of the mutual promises and undertakings in this Agreement, the
Executive agrees that:

 

  a. Right to Relief Not Provided in This Agreement. He shall and hereby does
irrevocably waive any right to monetary recovery from the Company or the other
Released Parties, whether sought directly by him or in the event any
administrative agency or other public authority, individual, or group of
individuals should pursue any claim on his behalf; and he shall not request or
accept from the Company or the other Released Parties, as compensation or
damages related to his employment or the termination of his employment with the
Company or any of the other Released Parties, anything of value that is not
provided for in this Agreement.

 

  b. Right to a Jury Trial. HE SHALL AND HEREBY DOES IRREVOCABLY WAIVE THE RIGHT
TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM AGAINST THE COMPANY OR ANY OF THE
OTHER RELEASED PARTIES, INCLUDING WITHOUT LIMITATION ANY CLAIM FOR BREACH OR
ENFORCEMENT OF THIS AGREEMENT.

 

  c. Right to Class- or Collective-Action Initiation or Participation. He shall
and hereby does irrevocably waive the right to initiate or participate in any
class or collective action with respect to any claim against the Company or the
Released Parties, including without limitation any claim arising from the
formation, continuation, or termination of his employment relationship with the
Company or any of the other Released Parties.

 

12. Non-Disparagement Agreement.

The Executive agrees that he shall not make to any other parties who are not
family members any statement, oral or written, which directly or indirectly
impugns the quality or integrity of the Company’s or any of the other Released
Parties’ business or employment practices, or any other disparaging or
derogatory remarks about the Company or any of the other Released Parties. The
Company agrees that its officers shall not make to any other parties who are not
affiliated with the Company or any of the other Released Parties any statement,
oral or written, which directly or indirectly impugns the quality or integrity
of the Executive’s business practices, or any other disparaging or derogatory
remarks about the Executive.

 

13. Alternative Employment.

Executive understands and agrees, that in the event that Executive secures
alternative employment or otherwise provides any services to another company for
any remuneration at any time before September 10, 2010, the Company’s
obligations to provide the Separation Benefits under Paragraphs 6(d) and
(e) shall terminate but all other provisions of this Agreement shall remain in
full force and effect.

 

   Page 8 of 14     

 

        Executive’s initials



--------------------------------------------------------------------------------

14. Conditions on Payment of Separation Benefits; Remedies.

Notwithstanding any other provision in this Agreement, the Company’s obligation
to provide the Separation Benefits to the Executive is subject to the condition
that the Executive complies with his obligations under Paragraphs 4, 10, and 12
(provided, however, that for purposes of this Paragraph 14, the Executive’s
compliance with Paragraph 12 shall be limited to statements or remarks to the
Company’s employees, any third party that transacts business or is negotiating
to transact business with the Company, and any other third party in the animal
health industry, including any competitors and potential vendors of the Company)
of this Agreement and his Post-Termination Obligations under Sections 7, 9.1,
and 9.3 of the Employment Agreement. The Company shall have the right to suspend
or cease providing any part of the Separation Benefits, as well as to seek
restitution of Separation Benefits already provided, if (a) the Executive has
breached any such obligations during the first year following the Effective Date
or (b) the Company determines, while acting reasonably and in good faith, that
the Executive has breached any such obligations during the second or third year
following the Effective Date, but all other provisions of this Agreement shall
remain in full force and effect. The existence of any claim or cause of action
of the Executive against the Company or any of the other Released Parties,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of the Executive’s obligations under
this Agreement or his Post-Termination Obligations under the Employment
Agreement. In the event of any breach by the Executive of any of his obligations
under this Agreement or his Post-Termination Obligations under the Employment
Agreement, the Company shall be entitled to recover from the Executive its
reasonable attorneys’ fees and all costs and expenses associated with the
enforcement of any provision of this Agreement or the Post-Termination
Obligations under the Employment Agreement; provided, however, that this
sentence shall not apply to any claim or complaint of discrimination challenging
the validity of the release in Paragraph 10 of this Agreement under the ADEA or
the OWBPA. In the event of any breach by the Company of any of its obligations
under this Agreement, the Executive shall be entitled to recover from the
Company his reasonable attorneys’ fees and all costs and expenses associated
with the enforcement of any provision of this Agreement. The rights under this
Paragraph 14 shall be in addition to any other available rights and remedies
should the Executive breach any of his obligations under this Agreement or any
of his Post-Termination Obligations under the Employment Agreement or the
Company breach any of its obligations under this Agreement.

 

15. Agreement Not to Seek Reemployment.

Neither the Company nor any of the other Released Parties shall have any
obligation to employ or to hire or rehire the Executive, to consider him for
hire, or to deal with him in any respect at any location, office, or place of
business with regard to future employment or potential employment. Accordingly,
in consideration of the Company’s promises and undertakings in this Agreement,
the Executive agrees that (a) he shall not ever apply for or otherwise seek
employment with the Company, AHII, or their successors and assigns at any time
in the future, at any location, office, or place of business, and (b) his
forbearance to seek future employment as just stated is purely contractual and
is in no way involuntary, discriminatory, or retaliatory.

 

   Page 9 of 14     

 

        Executive’s initials



--------------------------------------------------------------------------------

16. Representation of No Unlawful or Unethical Conduct.

The Executive represents and warrants that, except as disclosed by him in
writing to the Company’s General Counsel before the Effective Date, he has no
knowledge that any officer, director, employee, agent, or representative of the
Company has committed or is suspected of committing any act which is or may be
in violation of any federal or state law or regulation or has acted in a manner
which requires corrective action of any kind. The Executive further represents
and warrants that he shall, between the Termination Date and September 30, 2010,
notify the Company’s General Counsel in writing in the event he becomes aware
that any officer, director, trustee, employee, agent, or representative of the
Company has committed or is suspected of committing any unlawful or illegal
conduct or acts in manner requiring corrective action. The Executive further
represents and warrants that he has not informed the Company or AHII of, and
that he is unaware of, any alleged violations of the Company’s standards of
business conduct or personnel policies, or other misconduct by the Company or
AHII, that have not been resolved satisfactorily by the Company.

 

17. Cooperation in Legal and Administrative Proceedings.

The Executive shall cooperate fully and completely with the Company and any of
the other Released Parties, at their request and without any additional
compensation, in all pending and future litigation, investigations,
arbitrations, and/or other fact-finding or adjudicative proceedings, public or
private, involving the Company or any of the other Released Parties. This
obligation includes without limitation promptly meeting with counsel for the
Company or the other Released Parties at reasonable times upon their request,
and providing testimony without being subpoenaed in court, before an arbitrator
or other convening authority, or upon deposition that is truthful, accurate, and
complete, according to information known to him. If the Executive appears as a
witness in any pending or future litigation, arbitration, or other fact-finding
or adjudicative proceeding at the request of the Company or any of the other
Released Parties, the Company shall reimburse him, upon submission of
substantiating documentation, for necessary and reasonable expenses incurred by
him as a result of testifying.

 

18. Return of Property and Information of the Company.

Whether or not the Executive signs this Agreement, and subject to Paragraph 6(c)
above, on or before five business days after the Termination Date, the Executive
shall return to the Company, and shall not remove, destroy, or delete, any and
all physical, intellectual, or other property and information, in whatever form
or media, and all copies thereof whether or not the original was deleted or
destroyed, of the Company or the other Released Parties that are in his
possession or control, including without limitation physical property such as
credit cards, bank cards or information, PDA, computer, keys, access cards;
passwords to the Company’s information systems; Confidential Information (as
defined in Section 13.2 of the Employment Agreement); physical or electronic
business-related documents that he received from or sent to any employee of the
Company or the other Released Parties, that he copied from the files or records
of the Company or the other Released Parties, or that he otherwise had access to
during his employment. This Paragraph 18 does not apply to, and the Executive
may retain a copy of, personnel, benefit, or payroll documents concerning only
him.

 

   Page 10 of 14     

 

        Executive’s initials



--------------------------------------------------------------------------------

19. Consultation.

The Executive shall, without any additional compensation, upon request of the
Company’s President and Chief Executive Officer, be available from the
Termination Date through September 30, 2010, for consultation at reasonable
times and without unreasonable interference with his personal or business
activities, in person or by telephone, as necessary, on such business matters
relating to the Company or the other Released Parties as may be within his
knowledge. The Company shall reimburse the Executive, upon submission of
substantiating documentation, for necessary and reasonable expenses incurred by
him in connection with his providing consultation to the Company.

 

20. Disclosure and Use of Confidential Information.

The Company promises to, and shall, provide the Executive with access to
previously undisclosed Confidential Information (as defined by Section 13.2 of
the Employment Agreement) of the Company necessary to assist the Executive in
providing the consultation described under Paragraph 19 above between the
Termination Date and September 30, 2010. In exchange for the Company’s promise
as just stated, the Executive acknowledges and agrees that all of the documents
and information of the Company or the other Released Parties to which the
Executive had access during his employment and to which he will have access to
following the termination of his employment, including without limitation all
Confidential Information as defined by Section 13.2 of the Employment Agreement,
are considered confidential and shall not used by him to benefit any third party
or disseminated or disclosed by him to any other parties, except as may be
required by law or judicial process.

 

21. Assignment.

The Executive’s obligations, rights, and benefits under this Agreement are
personal to him and shall not be assigned to any person or entity without
written permission from the Company’s President and Chief Executive Officer or
his designee. This Agreement shall be binding upon and inure to the benefit of
the parties and their respective heirs, legal representatives, successors, and
permitted assigns.

 

22. Time for Consideration; Expiration of Offer.

The Company’s offer of the Separation Benefits and this Agreement shall expire
at 5:00 p.m. on the 21st day after the Executive received this Agreement for
consideration. The Executive may accept this offer at any time before expiration
by signing this Agreement below, and returning it to the Company’s General
Counsel so that it is received before the deadline. Whether or not the Executive
signs this Agreement, he will receive the items in Paragraph 2, and is required
to follow the obligations in Paragraphs 18 and 20 and his Post-Termination
Obligations under the Employment Agreement.

 

   Page 11 of 14     

 

        Executive’s initials



--------------------------------------------------------------------------------

23. Consultation With an Attorney.

The Executive has the right, and is encouraged by this paragraph, to consult
with an attorney of his choice before signing this Agreement. In this regard,
the Company shall reimburse the Executive for his attorney’s fees and costs
incurred up to $7,500.00. The Executive represents that he has consulted with an
attorney before signing this Agreement and acknowledges that his attorney has
negotiated this Agreement on his behalf with inside and outside legal counsel
for the Company and AHII.

 

24. Effective Date; Revocation Right; Effect of Revocation.

This Agreement shall become effective and enforceable upon the expiration of
seven days after the Executive signs and returns it to the Company’s General
Counsel (the “Effective Date”). At any time before the Effective Date, the
Executive may revoke his acceptance by notifying Company’s General Counsel of
his revocation in writing. If the Executive revokes his acceptance, he shall not
be entitled to any part of the Separation Benefits described above.

 

25. Knowing and Voluntary Agreement.

The Executive acknowledges that (a) he has had a reasonable period in which to
deliberate regarding the terms of this Agreement and to consider whether to sign
this Agreement, (b) he fully understands the meaning and effect of signing this
Agreement, and (c) his signing of this Agreement is knowing and voluntary. The
Executive further acknowledges that neither the Company nor any of the other
Released Parties has made any promise or representation to him concerning this
Agreement that is not expressed in this Agreement, and that in signing this
Agreement, he is not relying on any statement or representation by the Company
or any of the other Released Parties, but is instead relying solely on his own
judgment and consultation with his attorney.

 

26. Independent Consideration; Common-Law Duties.

Whether expressly stated in this Agreement or not, all obligations the Executive
assumes and undertakings he makes by signing this Agreement are understood to be
in consideration of the Company’s mutual promises and undertakings in this
Agreement and the Separation Benefits described above. In addition, the
Executive acknowledges and agrees that neither the Company nor any of the other
Released Parties has any legal obligation to provide the Separation Benefits to
him outside of this Agreement. The Executive further acknowledges and agrees
that his obligations under this Agreement supplement, rather than supplant, his
common-law duties and Post-Termination Obligations under the Employment
Agreement owed to the Company.

 

27. Entire Agreement; Amendment.

This Agreement contains and represents the entire agreement of the parties with
respect to the Executive’s termination of employment and payments and benefits
upon or by reason of his termination of employment, and supersedes all prior
agreements and understandings, written and oral, between the parties with
respect to their subject matters. Notwithstanding the previous sentence, nothing
in this Agreement shall supersede or abrogate the Executive’s duty to comply
with the Post-Termination Obligations under the Employment Agreement. This
Agreement may

 

   Page 12 of 14     

 

        Executive’s initials



--------------------------------------------------------------------------------

not be modified except by a written instrument duly signed and acknowledged by
each of the parties hereto. The Company represents and warrants to the Executive
that this Agreement and the amendment of the Stock Option Agreement provided for
in Paragraph 6(f) of this Agreement have been duly authorized by the
Compensation Committee of the Board of Directors of AHII.

 

28. Partial Invalidity.

If any provision of this Agreement is held to be illegal, invalid, or
unenforceable, then (a) this Agreement shall be considered divisible, (b) such
provision shall be deemed inoperative to the extent deemed illegal, invalid, or
unenforceable, and (c) in all other respects this Agreement shall remain in full
force and effect; provided, however, that if any such provision may be made
enforceable by limitation thereof, then such provision shall be deemed to be so
limited and shall be enforceable to the maximum extent permitted by applicable
law.

 

29. Governing Law; Venue.

This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Texas without regard to principles of conflict of
laws. Any suit, action, or proceeding between any of the parties or involving,
arising out of, or relating to the enforcement of this Agreement shall be
instituted only in any state or federal court of competent jurisdiction that
regularly conducts proceedings in Dallas or Tarrant County, Texas. Nothing in
this Agreement, however, precludes the Company from seeking to remove a civil
action from any state court to federal court. Each party waives any objection it
may have now or hereafter to the laying of the venue of any such suit, action or
proceeding in the federal or state courts in Dallas or Tarrant County, Texas,
any defense of inconvenient forum, any right to a jury trial, and irrevocably
submits to the jurisdiction of any of the federal or state courts in Dallas or
Tarrant County, Texas in any such suit, action or proceeding. The provisions of
this Paragraph 29 shall be specifically enforceable against the parties.

 

30. Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall be considered one and the
same agreement.

[Signature Page Follows]

 

   Page 13 of 14     

 

        Executive’s initials



--------------------------------------------------------------------------------

AGREED TO:

 

WALCO INTERNATIONAL, INC.      EXECUTIVE   By:   

 

     By:  

 

Print Name:   

 

     Print Name:   Greg Eveland Print Title:   

 

     Date:  

 

Date:   

 

       ANIMAL HEALTH INTERNATIONAL, INC.        By:   

 

       Print Name:   

 

       Print Title:   

 

       Date:   

 

      

 

   Page 14 of 14     

 

        Executive’s initials